This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1997

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                 Alexis Elview Hancock,
                                        Appellant.

                                 Filed October 17, 2016
                                        Affirmed
                                    Connolly, Judge

                             Hennepin County District Court
                               File No. 27-CR-14-32114


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean Burdorf, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Sara Martin, Assistant Public
Defender, St. Paul, Minnesota (for appellant)



         Considered and decided by Connolly, Presiding Judge; Worke, Judge; and Ross,

Judge.
                          UNPUBLISHED OPINION

CONNOLLY, Judge

       Appellant challenges her conviction on a charge of depriving her child’s father of

his parental rights, arguing that the state failed to present sufficient evidence. Because

there is sufficient evidence in the record to support the conviction, we affirm.

                                          FACTS

       When their daughter L.P. was born in 2009, appellant Alexis Hancock and R.P.

were in a romantic relationship. The relationship ended in 2013, and the district court

issued an order providing that appellant and R.P. would have joint legal and physical

custody of L.P., who would spend from January 1 to June 30 of each year with appellant

in Missouri and from July 1 to December 31 with R.P. in Minnesota. Appellant, who had

moved to St. Louis, MO, with L.P., would be responsible for transporting her.

       Prior to July 2014, R.P. was incarcerated for a brief period because of a DWI. He

was scheduled for release on July 5 and arranged for his mother to care for L.P. from her

arrival on July 1 until July 5.

       But appellant failed to bring L.P. to Minnesota on July 1, as required by the 2013

court order, and appellant did not appear for a scheduled hearing later in July 2014. R.P.

notified the district court that appellant was not in compliance with the 2013 order.

       In late August 2014, R.P. went to St. Louis to find L.P. He contacted appellant by

phone; she said she was then in Illinois but would bring L.P. to R.P. in St. Louis. But she

did not bring L.P. to St. Louis or come there herself, and R.P. returned to Minnesota.




                                             2
       Because of appellant’s noncompliance with the 2013 order, R.P. was awarded

temporary full legal and physical custody of L.P. in September 2014, and law enforcement

was directed to look for her. In November 2014 , U.S. marshals located L.P. in St. Louis.

R.P. went to St. Louis and was reunited with her.

       Because R.P. did not have L.P. from July to November, appellant was charged with

deprivation of parental rights in violation of Minn. Stat. § 609.26, subd. 1(3) (2014).

Following a bench trial, the district court found her guilty. She was placed on probation

for three years. She challenges her conviction, arguing that the district court’s conclusion

that she intended to deprive R.P. of his court-ordered parenting time is not supported by

sufficient evidence.

                                      DECISION

       A person may be charged with a felony who “intentionally . . . fails to return a minor

child . . . to the parent in violation of a court order, where the action manifests an intent

substantially to deprive that parent of rights to parenting time or custody.” Minn. Stat.

§ 609.26, subd. 1(3) (emphasis added). Intent is a state of mind and is “generally proved

circumstantially by drawing inferences from a defendant’s words and actions in light of the

totality of the circumstances.”     State v. Moua, 678 N.W.2d 29, 39 (Minn. 2004).

“Circumstantial evidence used to form [intent] is entitled to the same weight as other

evidence and will be sufficient to sustain a conviction as long as the circumstances proved

are consistent with a hypothesis of guilt and inconsistent with any rational or reasonable

hypothesis other than guilt.” Id. at 40.




                                             3
Appellant was cross-examined during her bench trial.

      Q.     [Y]ou knew based on that [2013] family court order that
             you were obligated under the law to bring your daughter
             back to Minnesota on July 1st, 2014 and transfer
             custody to [R.P.], correct?
      A.     Yes, [R.P.].
      Q.     And you are aware of the fact that that order says that
             the mother, you, are responsible for transportation,
             correct?
      A.     Yes.
      Q.     You did not bring your daughter back to Minnesota on
             July 1st, 2014, did you?
      ....
      A.     Oh, 2014. Oh. No.
      Q.     You didn’t bring her back in August of 2014?
      A.     No.
      Q.     You didn’t bring her back in September of 2014?
      A.     No.
      Q.     You didn’t bring her back in October of 2014?
      A.     No.
      Q.     In fact, you never brought her back, did you?
      A.     No.
      Q.     You acknowledge the fact that [R.P.] came to St. Louis,
             looking for your daughter?
      A.     Yes.
      Q.     And you never gave custody of your daughter to him?
      A.     Yeah. I was at work. He didn’t wait.
      Q.     Do you see anywhere in that court order that says, this
             depends on [M]om’s work schedule?
      A.     No. I never looked at – I just looked at the court order
             and I never look—That’s my child.
      Q.     You have an obligation to transfer custody of your
             daughter to [R.P.]. You did not do it, correct?
      A.     Correct.

The district court concluded:

      [Appellant] claims that she retained and failed to return their
      daughter . . . because [R.P.] was incarcerated in July . . . and
      she had just started a new job in July so she could not drive the
      child back to Minnesota where [R.P.] lives. However, [under
      the court order, appellant] had to provide transportation for her


                                     4
              daughter to send her back to [R.P.]. Even if she was unable to
              do so for various reasons in July, she still could have done so
              in August, September, October, or November. [R.P.] was
              available during those months. He had made arrangements
              with day care and his mother to care for his child. [Appellant]
              was no longer new at her job and could have made
              arrangements—whether driving the child herself or
              transporting the child another way—so that she could comply
              with [a court] order she previously had been [obeying]. She
              also made no effort to return the child when [R.P.] came to her
              in St. Louis. Moreover, based on [appellant’s] testimony,
              demeanor, and attitude, the court does not find that she
              intended to return the child to [R.P.] at any point because it was
              “her child.”

        This court will “defer to the district court’s credibility determinations.” Lewis v.

Comm’r of Pub. Safety, 737 N.W.2d 591, 594 (Minn. App. 2007). Based on appellant’s

own testimony, the district court found that, from July to November 2014, she did not

intend to comply with the court order and return L.P. to R.P.

       Appellant argues that “[her] conduct is not consistent with that of an individual who

has the requisite intent or purpose to deprive another parent of their child,” but, as the

district court found, failing to bring L.P. to Minnesota during the first five of the six months

the court had ordered L.P. to spend with R.P. “manifests an intent substantially to deprive

that parent of rights to parenting time [and] custody” in violation of Minn. Stat. § 609.26,

subd. 1(3). Sufficient evidence supports the district court’s conclusion that appellant

manifested an intent substantially to deprive R.P. of his right to parenting time and custody.

       Affirmed.




                                               5